DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5, 8-13, 15,17,18,21 in the reply filed on 1-11-22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 15,17,21  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Perlov-6036583.
Perlov discloses 1. (Original) A conditioner 56 of a chemical mechanical polishing (CMP) apparatus 10, the conditioner 56 comprising: a conditioning part 60 to polish a polishing pad 54; an arm 62/84 to rotate the conditioning part 60 via 64; and a flexible connector within 84 connecting the 
2. (Original) The conditioner as claimed in claim 1, wherein the flexible connector includes: a first fixing member 86 fixed to the arm 62; a second fixing member 98 fixed to the conditioning part 60 via 106; and a flexible connection member 92 connected between the first fixing member 86 and the second fixing member 98, the flexible connection member 92 being moveable to allow relative movements of the second fixing member 98 with respect to the first fixing member 86; col 4, lines 10-30.  
3. (Original) The conditioner as claimed in claim 2, wherein the flexible connection member 92 has an internal space defining an air bag 88.  
4. (Original) The conditioner as claimed in claim 3, wherein the flexible connection member 92 has an annular shape (cross-section shown in Fig 4C).  
5. (Original) The conditioner as claimed in claim 4, wherein the flexible connection member 92 includes a bent portion in a sidewall thereof (bent portion shown between 86 and 98 in Fig 4C).  
8. (Original) The conditioner as claimed in claim 3, further comprising an air- supplier 116/117 to supply air into the internal space 88.  
9. (Original) The conditioner as claimed in claim 8, wherein the air-supplier 116/117 includes: an air line 112/116 connected to the internal space 88 of the flexible connection member 92; and a pressure controller  117 to control a pressure of the air in the air line.  
10. (Original) The conditioner as claimed in claim 9, wherein the air line 112/116 is connected to the internal space 88 through an air hole (shown in Fog 4C) in the first fixing member 86.  
11. (Original) The conditioner as claimed in claim 10, wherein the air line 112/114/116  is within the arm 62 (Fig 4C)(col 4, line 25).  
15. (Original) The conditioner as claimed in claim 2, wherein the flexible connection member 92 includes upper 93 and lower combining protrusions 96, and the first 86 and second fixing members 98 include 
17. (Original) The conditioner as claimed in claim 1, wherein the conditioning part 56 includes: a conditioning disk 60 to polish the polishing pad; a first actuator (belt-not shown; col5, lines 55-60) to rotate the conditioning disk; and a second actuator (via air through 117) connected with the flexible connector to lift the first actuator (col 4, lines 26-30).  
21. (Original) The conditioner as claimed in claim 1, further comprising a third actuator 190 within 64 to rotate the arm with the flexible connector (col 5, lines 50-55).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlov ‘583 in view of Franca-6343974.
	Perlov discloses the claimed invention as detailed above, but does not disclose a sensor to measure a tilted angle of the conditioning part with respect to the arm.  However, Franca teaches a conditioner 20 at the end of arm 42 for conditioning pad 22 wherein the conditioner has a flexible coupling 34 allowing conditioner to tilt relative to pad, wherein the conditioner has sensors 40 to measure tilted angle (alpha)/distance to 26 which indirectly is with respect to arm 42. (col 4, lines 20-30.) Franca further teaches that there can 3 sensors to measure tilt angle. 
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the conditioner of Perlov with tilt angle sensors, such as 3 sensors, as .
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlov ‘583 in view of Katsuoko-7858205.
Perlov discloses the claimed invention as detailed above, but does not disclose a heat dissipation member arranged on the conditioning disk.  However, Katsouko teaches a conditioner 91 with a heat dissipation member 96 to dissipate heat from pad/conditioner. 
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the conditioner of Perlov with a heat dissipation member, as taught by Katsuoko, in order to remove heat during conditioner to more efficiently and effectively condition the pad.
	PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of conditioning pads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
January 23, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723